Citation Nr: 1427947	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  06-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a compensable rating for pulmonary tuberculosis, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had Recognized Guerilla service from October 1942 to July 1945 and service in the Regular Philippine Army from July 1945 to January 1946.  He died in August 2004.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veteran's Appeals (Board) on appeal from July 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In July 2004, the RO denied the Veteran's claim for a compensable rating for tuberculosis and, in August 2005, it denied service connection for the cause of the Veteran's death.

In September 2009, October 2011, and October 2013, the Board remanded the appellant's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

1. The Veteran died in August 2004 from cardiorespiratory arrest, with an antecedent cause of cardiovascular accident.  

2. The disabilities for which the Veteran was service-connected at the time of his death did not materially contribute to death, combine to cause death, aid or lend assistance to the production of death, or impair his health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death.

3.  At no time during the appeal period (or for decades) was the Veteran's PTB shown to be manifested by at least moderately advanced lesions with associated continued disability or impairment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).

2.  The criteria for a compensable disability rating for PTB have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6722 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2009 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The correspondence also informed the appellant of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The Board finds that the September 2009 correspondence fully complied with Hupp.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The RO obtained a medical opinion in December 2013 which is fully adequate.  The examiner reviewed the claims file and addressed the relevant question at issue.  The duties to notify and to assist have been met.  

The claims were previously remanded so that (1) the appellant could be given an opportunity to complete a VA Form 21-4142 for the authorization of the release of records, and (2) so that the RO could obtain a medical opinion regarding the cause of the Veteran's death.  The appellant was sent an October 2013 correspondence regarding the aforementioned VA Form 21-4142; she did not respond.  The RO also obtained a medical nexus opinion in December 2013.  The Board finds that the prior remand instructions have been satisfied.

Cause of Death

A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the certificate of death reflects that the Veteran died in August 2004 with the immediate cause of death being cardiorespiratory arrest, with an antecedent cause of cardiovascular accident (CVA or stroke).

Prior to his death, the Veteran was service connected for pulmonary tuberculosis, moderately advanced, inactive, with a noncompensable rating. 

In December 2013, the RO obtained a VA medical opinion.  The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's service connected tuberculosis caused or contributed substantially to the Veteran's death.  She reasoned that the death certificate listed cardiopulmonary arrest with cerebrovascular accident as the cause of death.  She noted that the Veteran was admitted to the hospital from March 2004 to May 2004 due to altered sensorium and he was diagnosed with a cardioembolic stroke with cranial CT scan showing evidence of a recent infarct in the left frontoparietal area with edema, and multiple infarcts on the left temporoparietal area.  During his hospital stay, he developed sepsis due to hospital acquired pneumonia and urinary tract infection.  He was discharged after 77 days with a final diagnosis of "hypertensive atherosclerotic cardiovascular disease, ischemic heart disease, status post cerebrovascular accident, left, in chronic vegetative state."  

The examiner noted that the Veteran complained of hemoptysis, chest and back pain and frequent cough in 1946.  He was diagnosed with pulmonary tuberculosis (PTB) and admitted to the hospital from October 1947 to May 1948.  The examiner noted that the records reflect that the Veteran received PTB treatment from April 1955 to February 1956.  A chest x-ray dated January 1958 showed moderately advanced PTB, right, stationary from September 1957 to January 1958.  A repeat chest x-ray dated June 1958 showed moderately advanced PTB, right, stationary from January 1958 to June 1958.  The examiner found that the Veteran had inactive tuberculosis since September 1957, as manifested by radiologic stability.  

She further explained that inactive PTB is defined as having no new findings of active PTB on chest x-ray, stability of chest x-ray findings, clinically asymptomatic for PTB.  She explained that the Veteran fulfilled these criteria, and had completed treatment for PTB in 1959.  Moreover, he was not treated for PTB when he was admitted to the hospital prior to his death.  

Finally, the examiner stated that PTB is not a risk factor for CVA.  Risk factors for CVAs include hypertension, diabetes, dyslipidemia, and arrhythmia. The Veteran had underlying hypertension and ischemic heart disease which led to his CVA.  

The Board acknowledges that the Veteran's PTB became manifested to a minimal degree in August 1988, September 1996, April 2001 and November 2001, before becoming inactive again in 2002.  Though the December 2013 VA examiner did not specifically comment on these findings, the Board notes that failure to do so does not negate the rationale for her conclusions.  She opined that the Veteran's PTB did not contribute substantially to the Veteran's death because it was inactive in the 1957 and because he was not treated for it at the time of his death.  The fact that it became minimally active again does not alter the fact that it was inactive at the time of the Veteran's death.    

Regarding the appellant's belief that the Veteran's PTB contributed substantially to the Veteran's death, the Board notes that the appellant is considered competent to report the observable manifestations of the Veteran's claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the medical cause of death falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The RO has rated the Veteran's inactive PTB as noncompensable under Diagnostic Code 6722, which pertains to tuberculosis, pulmonary, chronic, moderately advanced, inactive. 38 C.F.R. § 4.97.  

In the past, the rating schedule provided that tuberculosis, including pulmonary tuberculosis, was to be rated on the basis of graduated ratings, upon reaching inactivity, after a period of activity.  However, Public Law 90-493 repealed Section 356 of Title 38, United States Code, which had provided graduated ratings for inactive tuberculosis.  The repealed section, however, still applies to the case of any Veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96.

The repealed Section 356 of Title 38 of the United States Code applies in the instant case because the Veteran was awarded compensation for PTB before August 19, 1968 (by a January 1957 rating decision).  Under the protected criteria for rating PTB for those entitled to receive compensation on August 19, 1968, the general rating formula for inactive PTB provides (under Codes 6721 to 6724) for a 100 percent rating for two years after date of inactivity, following active PTB. Thereafter, for four years, or in any event to six years after date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc., a 20 percent rating is assigned.  Otherwise, a 0 percent rating is assigned.  Note (2) following the general rating formula provides that the graduated 50 percent and 30 percent ratings and the permanent 30 percent and 20 percent ratings for inactive PTB are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. § 4.97, Codes 6721 to 6724.

Thus, under the above rating scheme, a Veteran granted service connection for PTB is compensated for eleven years after the disease was arrested - a period during which he or she may have had no disability attributable to PTB.  Following the initial eleven year period of inactivity, if the disease remains inactive the 30 percent evaluation is continued if far advanced lesions had developed while the disease was active.  If the lesions are moderately advanced, a 20 percent rating is assigned, if there is actual residual disability.  Otherwise, a 0 percent rating is assigned.

The Veteran's PTB is rated under the graduated rating schedule, as he was entitled to compensation for PTB on August 19, 1968.    

An August 1958 RO rating decision established that the Veteran's tuberculosis was completely arrested from June 9, 1958; he did not appeal that determination. His PTB was assigned the following ratings: 100 percent, effective October 4, 1956; 50 percent, effective June 9, 1960; 30 percent, effective June 9, 1964; and 0 percent, effective June 9, 1969.  The instant claim for increase was received in April 2004.   

X-rays dated August 1988 and September 1996 reflect PTB, minimal, both upper lobes of undetermined activity.  April 2001 and June 2001 x-rays reflect pulmonary fibrosis, left upper lung.  The Veteran underwent a VA examination in November 2001.  X-rays reflected minimal infiltrates. He was diagnosed with "PTB, minimal infiltrates, both upper lungs, chronic activity?  Class V."

The Veteran underwent another VA examination in March 2002.   He complained of a cough with yellow phlegm.  X-rays remained essentially unchanged from November 2001.  The examiner diagnosed "PTB, minimal, bilateral, chronic, stable, inactive, class IV."  The examiner determined inactivity in 2002.  

A July 2004 x-ray revealed suspicious hazy densities at the right apex; slightly enlarged cardiac shadow with prominence of the hilum; and tortuous, prominent and calcified aortic knob.  The rest of the chest structures were unremarkable.  The examiner's impression was mild cardiomegaly with probable mild hilar congestion; tortuous, prominent and atheromatous aorta; cannot rule out aneurysmal dilation.  

As noted above, a compensable rating is warranted if the Veteran's PTB was manifested in an actual residual disability with moderately advanced lesions.  The Veteran's PTB was manifested by minimal infiltrates in November 2001.  When findings were unchanged in March 2002, the examiner found that the Veteran's PTB was inactive.  July 2004 x-rays failed to reflect findings of PTB.
 
In the absence of an actual residual disability with moderately advanced lesions, a compensable rating was not warranted for the Veteran's PTB.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for pulmonary tuberculosis, for the purposes of accrued benefits must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to a compensable rating for pulmonary tuberculosis, for the purposes of accrued benefits is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


